DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 11-16 in the reply filed on 1/7/2022 is acknowledged.
Claims 10 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge being between the reactor core and the inlet and being partially rounded (claim 5) and also having a radius that is 1/3 the height of the inlet (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	The Specification ostensibly describes this at ¶ 41. However, looking at Figure 4, the radius 270 label is pointing to the same component as orifice ring plate 230. The label 270 is not pointing to a radius. It is further unclear how an “edge” can have a radius (see below 112b). Examiner further does not see in Figure 4 where the alleged radius 270 has a height that is 1/3 of the label H2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reflector lower corner forming a boundary between the core and the inlets (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 	See the below 112b regarding this language. The claim recites that the corner 272 is in between the core 204 and the inlets, but this is not what is shown in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  	the relationship among the inlet, the edge, and the radius. The Specification ostensibly describes this at ¶ 41 and calls the radius 270 (shown in Fig. 4), but then says that reflector 222 lower inside corner 272 (Fig. 2) “corresponds to the radius 270.” Are the radius 270 and the inside corner 272 the same thing? What does it mean for a corner to “correspond to” a radius? 	Additionally, it does not make sense for an edge to have a radius. A circle has a radius, but a portion of that circle’s circumference—the edge— does not have a radius. The only components in Figure 4 that have a radius are the plate 230 and the apertures 250.  	Therefore, it is entirely unclear which component has the radius and how the length of this radius relates to the height of the inlet in claims 5 and 6. 
Claim 14 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: without having to penetrate the lower corner 272. Accordingly, it is unclear what is meant by the claim language that the corner “defies a boundary” between the inlets and the core. 
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112(b) for its dependency upon an above–rejected claim and for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott (US 2018/0137944).
Regarding claim 1, Abbott teaches (Fig. 2F) a molten fuel reactor comprising:  	a reactor core (204) defined at least partially by an upper reflector (206), a lower reflector (202), and at least one side reflector (208), wherein the reactor core is substantially a right-circular cylinder shape, and wherein the reactor core has a longitudinal axis and an inner diameter;  	at least one inlet (lower channel 244) configured to channel fuel salt into the reactor core;  	at least one outlet (upper channel 244) configured to channel fuel salt out of the reactor core, wherein the at least one inlet and the at least one outlet at least partially define a flow loop of fuel salt with respect to the reactor core; and  	an orifice ring plate (254) disposed within the reactor core and proximate the at least one inlet, wherein the orifice ring plate is configured to condition a flow of fuel salt (“The turbulence created by the flow through the plate 254 enhances mixing and homogenizes the temperature of the fuel salt,” ¶ 34) entering the reactor core from the at least one inlet, wherein the orifice ring plate extends circumferentially about the longitudinal axis and has a height defined in a direction along the longitudinal axis, and wherein the orifice ring plate includes a plurality of apertures configured to allow the flow of fuel salt therethrough (“the orifice plate 254 is a simple perforated plate provided with a number of circular holes through which the fuel salt flows,” ¶ 34)
Regarding claim 2, Abbott anticipates all the elements of the parent claim and additionally teaches (Fig. 2F) wherein the orifice ring plate (254) has an inner surface that is aligned with the inner diameter of the reactor core (204) (as shown in Fig. 2F, the plate 254 is aligned with an inner diameter of the core 204; Examiner notes that the inner diameter of the core is not defined relative to any other components and thus can be assigned arbitrarily anywhere radially inward of the defined outer diameter of the core).

Regarding claim 3, Abbott anticipates all the elements of the parent claim and additionally teaches (Fig. 2F) wherein the at least one inlet (lower channel 244) includes a first inlet (e.g., inlet immediately to the left of 254) and a second inlet (e.g., inlet to the left of 256), wherein a gap is formed upstream of the orifice ring plate such that the first inlet and the second inlet are in flow communication (inlets are in flow communication via the gap in between 256 and 254).

Regarding claim 4, Abbott anticipates all the elements of the parent claim and additionally teaches (Fig. 2F) wherein the at least one inlet (lower channel 244) has a height defined in the longitudinal axis direction, and wherein the height of the orifice ring plate (254) is approximately equal to the height of the at least one inlet (height of inlet 244 and height of plate 254 are equal).

Regarding claim 7, Abbott anticipates all the elements of the parent claim and additionally teaches (Fig. 2F) wherein the orifice ring plate (254) includes a top end and (as shown in Fig. 2F, the uppermost end of 254 is a solid portion, and the apertures are beneath this uppermost portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 2018/0137944) in view of Bettis (US 3,743,577).

Regarding claim 5, these claims are interpreted as best understood by the Examiner in light of the above 112b rejections and Drawing objections. 
Abbott anticipates all elements of the parent claim. It is unclear where an “edge” between the reactor core 204 and inlet 244 would be (see the above 112b rejection), but presumably some candidate edges in this general area would be the edges formed by the left-hand side of bottom reflector 202, or the bottom right corner of side reflector 208. Abbott does not teach that these surfaces can be rounded. 
Bettis is in the same art area of molten salt reactors and teaches (Fig. 1) a nuclear reactor having rounded edges between a fuel salt inlet (8) and a core (10) (e.g., see the rounded edges of lower head 2 on either side of the label 8). 
The skilled artisan would have been motivated to utilize a rounded component edge between the inlet and the core to decrease the turbulence experienced by the fuel salt making this turn. It is basic thermal hydraulics that a fluid will turn a rounded corner with more ease and less turbulence than a sharp corner. The skilled artisan is motivated to decrease turbulence in a nuclear reactor because turbulent fluid is extremely well-known to be more difficult to cool, and having fuel salt that gets too hot could lead a reactor shutdown. 
Bettis does not teach that the radius of the edge is about 1/3 of the height of the inlet. However, as described in the above 112b rejection, an edge cannot have a radius, so it is unclear one would define a “radius” of Bettis’ corner. However, it would have been obvious to one having ordinary skill in the art to increase or decrease the degree of curvature of Bettis’ corner, since it has been held that discovering the optimum value of a result-effective variable involves only routine skill in the art. In this case, a smaller . 
Claims 8, 9, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US 2018/0137944). 
Regarding claim 8, Abbott anticipates all the elements of the parent claim and additionally teaches (Fig. 2F) wherein the orifice ring plate (254) includes a top end and a bottom end, wherein one or more of the plurality of apertures are partially defined in the bottom.
Abbott’s Fig. 2F does not explicitly show that the apertures penetrate through the lowermost end of the plate 254, which is how this claim limitation is being interpreted. 
However, Abbott’s orifice plate 254 shown in Fig. 2F is just one type of flow plate known in the art. In Figure 3B, Abbott teaches another orifice plate (340) that includes a top end and a bottom end, wherein one or more of the plurality of apertures are partially defined in the bottom (as shown in Fig. 3B, the lowermost end of plate 340 ends with a perforation). The skilled artisan would have been motivated to utilize the orifice design of Fig. 3B in order to prevent fuel salt from getting stuck and collecting at the base of orifice plate 254—by providing a hole through its lowermost portion, fuel salt cannot collect or get stuck in this corner. 

Regarding claim 9, modified Abbott teaches all the elements of the parent claim, and this modification additionally teaches (Fig. 3B) wherein the bottom end (bottom of 340) is offset from the lower reflector (302) (as described above in response to claim 8, because the lowermost end of orifice plate 340 is a gap, then this gap creates an offset between said orifice plate and the reflector 302 beneath it). The skilled artisan would have been motivated to utilize this arrangement for the reasons described above in response to claim 8. 

Regarding claim 11, Abbott teaches a molten fuel reactor comprising:  	an upper reflector (206);  	a lower reflector (202);  	at least one radial reflector (208) extending between the upper reflector and the lower reflector;  	a reactor core (204) defined at least partially by the upper reflector, the lower reflector, and the at least one radial reflector, wherein the reactor core defines a longitudinal axis substantially parallel to the at least one radial reflector;  	a plurality of radial inlets (lower channel 244, of which there are 8, spaced around the core 204, ¶ 26) adjacent the lower reflector and circumferentially spaced about the longitudinal axis;  	a plurality of radial outlets (upper channel 244, of which there are 8, spaced around the core 204, ¶ 26) adjacent the upper reflector and circumferentially spaced about the longitudinal axis, wherein a flow loop of fuel salt is defined through the reactor core with respect to the plurality of radial inlets and the plurality of radial outlets; and 25(254) disposed within the reactor core and proximate the plurality of radial inlets, wherein the orifice ring plate includes a plurality of radial apertures (“the orifice plate 254 is a simple perforated plate provided with a number of circular holes through which the fuel salt flows,” ¶ 34), and wherein a flow of fuel salt exiting the plurality of radial inlets flows through the plurality of radial apertures, and 
Abbott does not explicitly teach that fuel salt also flows above and below the orifice ring plate.
However, Abbott’s orifice plate 254 shown in Fig. 2F is just one type of flow plate known in the art. In Figure 3B, Abbott teaches another orifice plate (340) wherein a flow of fuel coolant flows above the orifice plate, through the plurality of radial apertures, and below the orifice plate (as shown in Fig. 3B, the uppermost end of plate 340 ends with a perforation to allow flow therethrough, the lowermost end of plate 340 ends with a perforation to allow flow therethrough, and liquid also flows in the many intermediate perforations). The skilled artisan would have been motivated to utilize the orifice design of Fig. 3B in order to prevent fuel salt from getting stuck and collecting at the top and the base of orifice plate 254—by providing a hole through its uppermost and lowermost portions, fuel cannot collect or get stuck in these corners.
Regarding claim 12, modified Abbott teaches all the elements of the parent claim. Additionally, Abbott teaches (Fig. 2F) wherein the orifice ring plate (254) has an outer diameter that is greater than an inner diameter of the reactor core (204) (e.g., the diameter of the outer [shown in Fig. 2F as the left side of 254] diameter of 254 is longer ).
Regarding claim 13, modified Abbott teaches all the elements of the parent claim. Additionally, Abbott teaches (Fig. 2F) wherein a radial gap (e.g., gap between 256 and 254) is formed between the orifice ring plate (254) and the plurality of radial inlets (244).
Regarding claim 15, modified Abbott teaches all the elements of the parent claim. Additionally, Abbott teaches (Fig. 2F) wherein a height of the orifice ring plate (254) is approximately equal to a height of the plurality of radial inlets (244).
Regarding claim 16, modified Abbott teaches all the elements of the parent claim. Additionally, Abbott teaches (Fig. 2F) a pressure drop of the flow of fuel salt across the orifice ring plate (“The turbulence created by the flow through the plate 254 enhances mixing and homogenizes the temperature of the fuel salt,” ¶ 34; the fuel salt will necessarily experience a pressure drop as it slows down in order to penetrate the holes in the plate 254). 
Abbott does not explicitly state that the amount of the pressure drop is between about 5-10%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have optimized the pressure drop to being between about 5-10%, since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum value or range of a result-effective variable involves only routine skill in the art. In this case, the pressure drop is inevitable because .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over above-modified Abbott in view of Abbott2 (US 2017/0316840).
Regarding claim 14, this claim is interpreted as best understood by the Examiner in light of the above 112b rejections and Drawing objections. The above-described modification of Abbott teaches all the elements of the parent claim. Additionally, Abbott teaches (Fig. 2F) wherein the at least one radial reflector (208) includes a lower corner (e.g. bottom right or left corner of 208) that is adjacent the fuel inlet 244 and the core 204. 
Abbott does not explicitly state that this corner can be curved. 
Abbott2 does. Abbott2 is in the same art area of molten salt reactors and teaches (Fig. 6C) circulating fuel salt (606) that circulates through an inlet (632) and a core (where label 606 is) and a side reflector (labeled 608C in Fig. 6A) that has a lower corner with a curved surface (see curved lower surface just above label 632, Fig. 6C). 
The skilled artisan would have been motivated to utilize a curved component surface between the inlet and the core to decrease the turbulence experienced by the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646